 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 BOARD OF TRUSTEES OF THE                               Case No.: 2:18-cv-00416-APG-GWF
   CONSTRUCTION INDUSTRY AND
 4 LABORERS HEALTH AND WELFARE                                     Order Closing Case
   TRUST, et al.,
 5
          Plaintiffs
 6
   v.
 7
   ALSTON CONSTRUCTION COMPANY,
 8 INC., et al.,

 9          Defendants

10         On December 19, 2018, I directed the plaintiffs to file a status report by January 7, 2019

11 stating whether any parties or claims remain in the case. The plaintiffs did not respond. I

12 understand the lack of response to mean nothing remains of this case.

13         IT IS THEREFORE ORDERED that the clerk of court is instructed to close this case.

14         DATED this 10th day of January, 2019.

15

16
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
